DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claims 1 and 11, the cancelation of claims 2-3, 5 and 10, as well as the withdrawal of claims 7-9 and 14-16, as filed on April 25, 2022, are acknowledged. 
Applicant's arguments, see Remarks, filed on April 25, 2022, with respect to amended claims 1 and 11 have been fully considered but they are not persuasive. 
The Applicant argues that “[i]n the working examples of Takahashi, chemical solutions with a pH of more than 8 were not tested, and chemical solutions with a pH of 8.0 were evaluated as "D" in dissolving ability (TABLE 1; Examples A23 and A29) which is the second worst result among A-E (see paragraphs [0265]-[0269]). In view of this result, one of ordinary skill in the art would certainly not use a chemical solution with a pH of more than 8”. However, Takahashi discloses that of the chemical solution according to the embodiment of the present invention is not particularly limited, but is equal to or lower than 10.0 in many cases (paragraph 0099).  Even though the working examples disclosed by Takahashi use pH of 8 or less, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II).
The Applicant further argues that “the working examples of the present specification demonstrate that etching solution with a pH of more than 8 significantly inhibited the generation of ruthenium tetroxide (Tables 1 and 2). This unexpected result is neither disclosed nor suggested by any of the cited references, could not have been predicted by one of ordinary skill in the are, and would, effectively rebut any allegation of prima facie obviousness”.  The Examiner has thoroughly reviewed the data presented in the declaration, and has determined that it is insufficient to outweigh the prima facie case of obviousness set forth in the rejection below.  Specifically, the etching solution with a pH of 8 also inhibits the generation of ruthenium tetroxide and produce even better etching rate than etching solutions with a pH of more than 8 (Tables 1 and 2).  Therefore, the data presented do not establish the criticality of the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US20200347299) in view of Jensen (“National Technology Roadmap for Semiconductors”, in “Contamination-Free Manufacturing for Semiconductor and Other Products”, edited by R.P. Donovan, CRC Press, Boca Raton, year 2001, pages 7-21).
Regarding claim 1, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); and ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077), wherein a pH is 10 or lower (paragraph 0099), and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range disclosed by Takahashi encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as taught by Jensen for the etching solution of Takahashi, in order to improve semiconductor device yield as taught by Jensen (section III, page 9).
Regarding claim 4, Takahashi discloses wherein the etching process is not a chemical mechanical polishing (CMP) process (paragraph 0133).
	Regarding claim 6, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 11, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); and ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077), wherein a pH is 10 or lower (paragraph 0099), the content of orthoperiodic acid is preferably between 2-8% by mass, and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range and the orthoperiodic acid concentration range disclosed by Takahashi overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as disclosed by Jensen for the etching solution of Takahashi, in order to improve device yield as taught by Jensen (section III, page 9).
Regarding claim 12, Takahashi discloses wherein the etching process is not a CMP process (paragraph 0133).
	Regarding claim 13, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713